Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 11/22/21 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 
Subsequently, afterward completes a comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application (please see attached PTO-892 form for cited references), individually, or in any hypothetical combination, and for at least the Applicant’s arguments & remarks filed on 11/22/21.  
Claims 1-20 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Liu, Jin, et al. "Initial access, mobility, and user-centric multi-beam operation in  5G radio access networks are expected to provide very high capacity, ultra-reliability and low latency, seamless mobility, and ubiquitous end-user experience anywhere and anytime. Driven by such stringent service requirements coupled with the expected dense deployments and diverse use case scenarios, the architecture of 5G New Radio (NR) wireless access has further evolved from the traditionally cell-centric radio access to a more flexible beam-based user-centric radio access. This article provides an overview of the NR system multi-beam operation in terms of initial access procedures and mechanisms associated with synchronization, system information, and random access. We further discuss inter-cell mobility handling in NR and its reliance on new downlink-based measurements to compensate for a lack of always-on reference signals in NR. Furthermore, we describe some of the user-centric coordinated transmission mechanisms envisioned in NR in order to realize seamless intra/inter-cell handover between physical transmission and reception points and reduce the interference levels across the network.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641